But the Court said that the state of demand was sufficient ; it clearly and distinctly charged the defendant below with seizing the goods of the defendant in this court, to a considerable amount in value, under color of an execution in his hands, and proceeding as though no such seizure had been made; and not applying the goods so seized to the purposes required by law, but, on the contrary, converting and *12disposing of them to his own use, whereby the injury complained of was sustained by the plaintiff below, and all this is found true by the verdict. This record brings under our view a gross act of oppression [*o] and injustice, exercised by a public officer, under color of law; and as we perceive no error in it, let the judgment be affirmed.